


EXHIBIT 10.19

 

EMPLOYEE RSU AGREEMENT

 

<Participant Full Name>

 

Dear <Participant First Name>

 

Congratulations, you have been awarded restricted stock units (“RSUs”) in
recognition of your contributions to the success of HMS Holdings Corp. (the
“Company”) and its Affiliates.  A restricted stock unit entitles you to receive
a share of the Company’s common stock at a future date, assuming that you
satisfy conditions of the Company’s Fourth Amended and Restated 2006 Stock Plan
(the “Plan”) and the implementing agreement.  We would like you to have an
opportunity to share in the continued success of the Company through these RSUs
under the Plan.  The following represents a brief description of your grant. 
Additional details regarding your award are provided in the attached Restricted
Stock Unit Agreement (the “Grant Agreement”) and in the Plan.

 

Restricted Stock Unit Grant Summary:

 

 

Date of Grant

 

October 1, 2011

 

RSU Shares

 

<Number of Shares Granted>

 

Vesting Schedule

 

One-sixth of the RSU Shares on December 31 of the year following the year of the
Date of Grant (or                  shares) and an additional one-sixth on the
two following anniversaries of that date, with the remainder becoming vested as
provided in Exhibit A to the Grant Agreement. Each of those dates is a “Vesting
Date.”

 

·                  You have been granted RSUs for Shares of the Company’s common
stock for the total number of Shares specified under “RSU Shares” in the chart
above.

 

·                  The potential value of your RSUs increases if the price of
the Company’s stock increases, but you also have to continue to provide services
to the Company (except as the Grant Agreement provides) to actually receive such
value.  Of course, the value of the stock may go up and down over time.

 

·                  You will not receive the Shares represented by the RSUs
unless and until the RSUs vest.  Your RSUs vest as provided in the chart above
under “Vesting,” assuming you remain an employee or member of the Board of
Directors of the Company and subject to the terms in the Grant Agreement.

 

·                  Once you have received the Shares, you will own them and may
decide whether to hold the stock, sell the stock or give the stock to someone as
a gift.

 

You can access the Merrill Lynch portal updates and information:
https://www29.benefits.ml.com/login/login.aspx.  Please email IR@hms.com with
any questions.

 

--------------------------------------------------------------------------------


 

HMS HOLDINGS CORP.

RESTRICTED STOCK UNIT GRANT AGREEMENT FOR EMPLOYEES AND DIRECTORS

 

HMS Holdings Corp. (the “Company”) has granted you restricted stock units (the
“RSUs”) under the HMS Holdings Corp. Fourth Amended and Restated 2006 Stock Plan
(as it may be amended from time to time) (the “Plan”).  Each RSU lets you
receive a Share (an “RSU Share”) of the Company’s common stock, upon
satisfaction of the conditions to receipt.

 

The individualized communication you received (the “Cover Letter”) provides the
details for your RSUs.  It specifies the number of RSU Shares, the Date of
Grant, and the schedule for vesting, with the related vesting dates (“Vesting
Dates”).

 

The RSUs are subject in all respects to the applicable provisions of the Plan. 
This Grant Agreement does not cover all of the rules that apply to the RSUs
under the Plan; please refer to the Plan document.  Capitalized terms are
defined either further below in this grant agreement (the “Grant Agreement”) or
in the Plan.

 

The Plan document is available on the Merrill Lynch website.  The Prospectus for
the Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review under the Investor Relations tab on the Company’s web site.  You may also
obtain paper copies of these documents upon request to the Company’s Investor
Relations department (IR@HMS.com).

 

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, vesting of the RSUs, the value of the
Company’s stock or of these RSUs, or the Company’s prospects.  The Company is
not providing any advice regarding tax consequences to you or regarding your
decisions regarding the RSUs; you agree to rely only upon your own personal
advisors.

 

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE RSUS OR THE SECURITIES THAT MAY BE
RECEIVED UNDER THEM WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO
OR AN OPINION OF COUNSEL SATISFACTORY TO HMS HOLDINGS CORP. OR OTHER INFORMATION
AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

--------------------------------------------------------------------------------


 

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule

 

Your RSUs become nonforfeitable (“Vested”) as provided in the Cover Letter to
this Grant Agreement, assuming that through each Vesting Date, (i) if you
received the RSUs in your capacity as an employee of the Company, you remain an
employee or (ii) if you received the RSUs in your capacity as a member of the
Company’s Board, you remain a member of the Company’s Board. Any fractional
shares will be carried forward to the following Vesting Date, unless the
Committee selects a different treatment. For purposes of this Grant Agreement,
employment with the Company will include employment with any Affiliate whose
employees are then eligible to receive Awards under the Plan. Unless the
Committee determines otherwise, if an entity employing you ceases to be an
Affiliate, your employment with the Company will be treated as ended even though
you continue to be employed by that entity.

 

 

 

 

 

Vesting will accelerate fully on your disability or death, including with
respect to the Performance RSU Shares (as defined below). For this purpose,
“disability” means permanent and total disability as defined by
Section 22(e)(3) of the Code.

 

 

 

 

 

If your employment or service ends as a result of Retirement, you will be
treated as continuing in service for vesting purposes, including for purposes of
Exhibit A, until the earlier to occur of (x) the second anniversary of your
Retirement and (y) the last of the applicable Vesting Dates. “Retirement” for
this purpose means cessation of employment or service on or after attaining age
60 and completing five years of service with the Company.

 

 

 

Change in Control

 

If a Change in Control occurs, your RSUs will be treated as provided in
Section 11 of the Plan if, within 24 months following the Change in Control,
your employment or service ends on (i) a termination without cause (as
determined by the Committee or the Board) or (ii) Retirement.

 

 

 

Termination for Cause

 

If the Company terminates your employment or service for cause or if you violate
any then applicable restrictive covenant agreement (such as agreements
pertaining to confidentiality, intellectual property, nonsolicitation, and/or
noncompetition), the RSUs will immediately terminate without regard to whether
they are then Vested in whole or in part.

 

--------------------------------------------------------------------------------


 

Distribution Date

 

Subject to any overriding provisions in the Plan, you will receive a
distribution of the Shares equivalent to your Vested RSU Shares as soon as
practicable following the date(s) on which you become Vested (with the actual
date being the “Distribution Date”) and, in any event, no later than 30 days
following an applicable Vesting Date, unless the Committee determines that you
may make a timely deferral election to defer distribution to a later date and
you have made such an election (in which case the deferred date will be the
“Distribution Date”).

 

 

 

 

 

Vesting that accelerates after a Change in Control will only accelerate the
Distribution Date if and to the extent permitted under Section 409A of the Code.

 

 

 

Restrictions and Forfeiture

 

You may not sell, assign, pledge, encumber, or otherwise transfer any interest
(“Transfer”) in the RSU Shares until the RSU Shares are distributed to you. Any
attempted Transfer that precedes the Distribution Date is invalid.

 

 

 

 

 

Unless the Committee determines otherwise or the Grant Agreement provides
otherwise, if your employment or service with the Company terminates for any
reason before your RSUs are Vested, then you will forfeit the unvested RSUs (and
the Shares to which they relate) to the extent that the RSUs do not otherwise
vest as a result of the termination, pursuant to the rules in the Vesting
Schedule section. The forfeited RSUs will then immediately revert to the
Company. You will receive no payment for the RSUs if you forfeit them.

 

 

 

Taxes and Withholding

 

The RSUs provide tax deferral, meaning that the RSU Shares are not taxable until
you actually receive the RSU Shares on or around the Distribution Date.You will
then owe taxes at ordinary income tax rates as of the Distribution Date at the
Shares’ value. As an employee of the Company, you may owe FICA and HI (Social
Security and Medicare) taxes before the Distribution Date.

 

 

 

 

 

Issuing the Shares under the RSUs is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes). The Company may take any
action permitted under Section 14(c) of the Plan to satisfy such obligation,
including satisfying the tax obligations by (i) reducing the number of RSU
Shares to be issued to you by that number of RSU Shares (valued at their Fair
Market Value on the date of distribution) that would equal all taxes required to
be withheld (at their minimum withholding levels), (ii) accepting payment of the
withholdings from a broker in connection with a sale of the RSU Shares or
directly from you, or (iii) taking any other action under Section 14(c) of the
Plan. If a fractional share remains after deduction for required withholding,
the Company will pay you the value of the fraction in cash.

 

 

 

Compliance with Law

 

The Company will not issue the RSU Shares if doing so would violate any
applicable Federal or state securities laws or other laws or regulations. You
may not sell or otherwise dispose of the RSU Shares in violation of applicable
law.

 

 

 

Additional Conditions to Receipt

 

The Company may postpone issuing and delivering any RSU Shares for so long as
the Company determines to be advisable to satisfy the following:

 

--------------------------------------------------------------------------------


 

 

 

its completing or amending any securities registration or qualification of the
RSU Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

 

 

 

 

 

its receiving proof it considers satisfactory that a person seeking to receive
the RSU Shares after your death is entitled to do so;

 

 

 

 

 

your complying with any requests for representations under the Plan; and

 

 

 

 

 

your complying with any Federal, state, or local tax withholding obligations.

 

 

 

Additional Representations from You

 

If the vesting provisions of the RSUs are satisfied and you are entitled to
receive RSU Shares at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the RSU Shares to you. You must —

 

 

 

 

 

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the RSU Shares for your own account and not with a view
to reselling or distributing the RSU Shares; and

 

 

 

 

 

agree that you will not sell, transfer, or otherwise dispose of the RSU Shares
unless:

 

 

 

 

 

a registration statement under the Act is effective at the time of disposition
with respect to the RSU Shares you propose to sell, transfer, or otherwise
dispose of; or

 

 

 

 

 

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

 

 

 

No Effect on Employment or Other Relationship

 

Nothing in this Grant Agreement restricts the Company’s rights or those of any
of its Affiliates to terminate your employment or other relationship at any time
and for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its Affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the
Plan and any applicable employment or severance agreement or plan.

 

 

 

Limited Status

 

You understand and agree that the Company will not consider you a shareholder
for any purpose with respect to the RSU Shares, unless and until the RSU Shares
have been issued to you on the Distribution Date. You will not receive dividends
with respect to the RSUs, but the Company will credit additional whole or
fractional RSUs to this Grant equal to the result of dividing (i) the product of
the total number of RSUs credited to you under this Grant on the record date for
such dividend (and not yet distributed in Shares) and the per share amount of
such dividend by (ii) the Fair Market Value of one Share on the date such
dividend is

 

--------------------------------------------------------------------------------


 

 

 

paid by the Company to shareholders. The additional RSUs will be or become
Vested to the same extent as the RSUs that resulted in the crediting of such
additional Units and may be paid out in cash or Shares under the timing
rules provided in Section 8(e) of the Plan.

 

 

 

Voting

 

You may not vote the RSUs. You may not vote the RSU Shares unless and until the
Shares are distributed to you.

 

 

 

No Effect on Running Business

 

You understand and agree that the existence of the RSUs will not affect in any
way the right or power of the Company or its shareholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

 

 

 

Section 409A

 

The RSUs are intended to comply with the requirements of Section 409A and must
be construed consistently with that section. Notwithstanding anything in the
Plan or this Grant Agreement to the contrary, if the RSUs Vest in connection
with your “separation from service” within the meaning of Section 409A, as
determined by the Company), and if (x) you are then a “specified employee”
within the meaning of Section 409A at the time of such separation from service
(as determined by the Company, by which determination you agree you are bound)
and (y) the distribution of RSU Shares under such RSUs will result in the
imposition of additional tax under Section 409A if distributed to you within the
six month period following your separation from service, then the distribution
under such accelerated RSUs will not be made until the earlier of (i) the date
six months and one day following the date of your separation from service or
(ii) the 10th day after your date of death. Neither the Company nor you shall
have the right to accelerate or defer the delivery of any such RSU Shares or
benefits except to the extent specifically permitted or required by
Section 409A. In no event may the Company or you defer the delivery of the RSU
Shares beyond the date specified in the Distribution Date section, unless such
deferral complies in all respects with Treasury Regulation
Section 1.409A-2(b) related to subsequent changes in the time or form of payment
of nonqualified deferred compensation arrangements, or any successor regulation.
In any event, the Company makes no representations or warranty and shall have no
liability to you or any other person, if any provisions of or distributions
under this Grant Agreement are determined to constitute deferred compensation
subject to Section 409A but not to satisfy the conditions of that section.

 

 

 

Unsecured Creditor

 

The RSUs create a contractual obligation on the part of the Company to make a
distribution of the RSU Shares at the time provided for in this Grant Agreement.
Neither you nor any other party claiming an interest in deferred compensation
hereunder shall have any interest whatsoever in any specific assets of the
Company. Your right to receive distributions hereunder is that of an unsecured
general creditor of Company.

 

--------------------------------------------------------------------------------


 

Governing Law

 

The laws of the State of New York will govern all matters relating to the RSUs,
without regard to the principles of conflict of laws.

 

 

 

Notices

 

Any notice you give to the Company must follow the procedures then in effect. If
no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary (or to the Chair of the Committee
if you are then serving as the sole Secretary). If mailed, you should address it
to the Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless the Company directs Plan participants to send
notices to another corporate department or to a third party administrator or
specifies another method of transmitting notice. The Company and the Committee
will address any notices to you using its standard electronic communications
methods or at your office or home address as reflected on the Company’s
personnel or other business records. You and the Company may change the address
for notice by like notice to the other, and the Company can also change the
address for notice by general announcements to Plan participants.

 

 

 

Amendment

 

Subject to any required action by the Committee or the shareholders of the
Company, the Company may cancel the RSUs and provide a new Award in its place,
provided that the Award so replaced will satisfy all of the requirements of the
Plan as of the date such new Award is made and no such action will adversely
affect the RSUs to the extent then Vested.

 

 

 

Plan Governs

 

Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the Plan, the terms of the Plan will control. The Committee may adjust
the number of RSU Shares and other terms of the RSUs from time to time as the
Plan provides.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The vesting of 50% of the Shares covered by the RSUs (the “Performance RSU
Shares”) is subject to the following conditions:

 

Service Condition

 

You must remain employed by the Company until December 31, 2014.

 

Performance Conditions

 

1.  The Company’s earnings per share (“EPS”) for the fiscal year ending
December 31, 2012 must be at least 15% higher than the Company’s EPS for its
fiscal year ending December 31, 2011.

 

2.  Based on the percentage increase in EPS for the fiscal year ending
December 31, 2013 compared to EPS for the fiscal year ending December 31, 2011
the percentage of Performance RSU Shares that will be deemed to be vested, if
you remain employed as provided above, will be determined in accordance with the
following table:

 

Increase in EPS

 

Deemed Vested Percentage

 

 

 

 

 

40% or greater

 

100

%

 

EPS will be determined in accordance with United States generally accepted
accounting principles, excluding the effects of any transaction during the
Performance Period in which the Company or a subsidiary acquires or combines
with another company that was not then a subsidiary.

 

The Committee in its sole discretion following the end of the Performance Period
may determine that, notwithstanding whether the EPS requirement above has been
achieved, a smaller percentage of the Performance RSU Shares will be deemed to
be vested, subject to satisfaction of the service condition.

 

--------------------------------------------------------------------------------
